UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6514



CHRIS S. HUTCHINSON,

                                              Petitioner - Appellant,

          versus


EDWARD WRIGHT, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-98-488)


Submitted:   August 17, 1999              Decided:   September 2, 1999


Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chris S. Hutchinson, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chris S. Hutchinson seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).*   We have reviewed the record and the

magistrate judge’s opinion and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    See Hutchinson v.

Wright, No. CA-98-488 (E.D. Va. Mar. 18, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                  2